Exhibit 10.2
 


FIFTH AMENDMENT TO CREDIT AGREEMENT




THE STEAK N SHAKE COMPANY, an Indiana corporation (the "Company") and FIFTH
THIRD BANK (CENTRAL INDIANA), a Michigan banking corporation, formerly known as
Fifth Third Bank, Indiana (Central) (the "Bank"), being parties to that certain
Credit Agreement dated as of November 16, 2001, as previously amended
(collectively, the "Agreement") agree to further amend the Agreement by this
Fifth Amendment to Credit Agreement (this "Amendment") as follows.




1.    DEFINITIONS. All defined terms used herein not otherwise defined in this
Amendment shall have their respective meanings set forth in
                the Agreement.



 
(a)
Amended Definitions. The following definitions appearing under Section 1 of the
Agreement are hereby amended and restated in their respective entireties as
follows:




·  
"Interest Period" means each consecutive seven (7), thirty (30), sixty (60),
ninety (90), or one hundred twenty (120) day period for which the Company shall
have selected the LIBOR-based Rate, effective as of the first day of each
Interest Period and ending on the last day of each Interest Period; provided,
that if any Interest Period is selected to end on a date for which there is no
numerical equivalent to the date on which the Interest Period commenced, then
the Interest Period shall end instead on the last day of such calendar month.




·  
"Revolving Loan Maturity Date" means January 30, 2008.




 
(b)
New Definition. The following new definition is hereby added to Section 1 of the
Agreement as follows:







·  
"Fifth Amendment" means that certain agreement entitled "Fifth Amendment to
Credit Agreement" entered into by and between the Company and the Bank dated as
of January 30, 2005, for the purpose of amending this Agreement.



2.    THE LOAN. Section 2(a)(i) and the first sentence of Section 2(a)(ii) of
the Agreement are hereby amended and restated in their
                respective entireties as follows:


(i)
The Commitment -- Use of Proceeds. From this date and until the Revolving Loan
Maturity Date, the Bank agrees to make Advances (collectively, the "Revolving
Loan") under a revolving line of credit from time to time to the Company of
amounts not exceeding in the aggregate at any time outstanding Fifty Million and
No/100 Dollars ($50,000,000.00) (the "Commitment"). Proceeds of the Revolving
Loan may be used by the Company only to fund general corporate purposes.



(ii)
Method of Borrowing. The obligation of the Company to repay the Revolving Loan
shall be evidenced by a Promissory Note of the Company in the form of Exhibit
"A" attached hereto (the "Revolving Note").



3.    FINANCIAL COVENANTS. Section 5(g)(ii) of the Agreement pertaining to the
maintenance of a minimum debt service coverage ratio
                is hereby deleted, and Section 5(g)(i) is hereby amended and
restated in its entirety as follows:


(i)
Maximum Ratio of Funded Debt to EBITDA. For each period of four (4) consecutive
fiscal quarters commencing with the period of four (4) consecutive fiscal
quarters ending on December 28, 2004, maintain a ratio of Funded Debt to EBITDA
of not more than 4.00 to 1.00.



4.    REPRESENTATIONS AND WARRANTIES. In order to induce the Bank to enter into
this Amendment, the Company affirms that
                the representations and warranties contained in the Agreement
are correct as of the date of this Amendment, except that (i) they shall be
                deemed to also refer to this Amendment as well as all documents
named herein and, (ii) Section 3(d) of the Agreement shall be deemed
                also to refer to the most recent audited and unaudited financial
statements of the Company delivered to the Bank.


5.    EVENTS OF DEFAULT. The Company certifies to the Bank that no Event of
Default or Unmatured Event of Default under the
                Agreement, as amended by this Amendment, has occurred and is
continuing as of the date of this Amendment.
 
6.    CONDITIONS PRECEDENT. As conditions precedent to the effectiveness of this
Amendment, the Bank shall have received the
                following contemporaneously with execution and delivery of this
Amendment, each duly executed, dated and in form and substance
                satisfactory to the Bank:


(i)
This Amendment duly executed by the Company.



(ii)
The Revolving Note in the form of Exhibit "A" attached hereto duly executed by
the Company.



(iii)
The Reaffirmation of Guaranty Agreement in the form attached hereto as Exhibit
"B" duly executed by Steak n Shake Operations, Inc.



(iv)
The Reaffirmation of Guaranty Agreement in the form attached hereto as Exhibit
"C" duly executed by Steak n Shake, L.P.



(v)
The Reaffirmation of Guaranty Agreement in the form attached hereto as Exhibit
"D" duly executed by SnS Investment Company.



(vi)
Resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance, respectively, of this Amendment and all other Loan
Documents provided for in this Amendment to which the Company is a party
certified by the Secretary of the Board of Directors of the Company as being in
full force and effect and duly adopted as of the date hereof.



(vii)
The Certificate of the Secretary of the Board of Directors of the Company
certifying the names of the officer or officers authorized to execute this
Amendment and all other Loan Documents provided for in this Amendment to which
the Company is a party, together with a sample of the true signature of each
such officer, dated as of the date of this Amendment.



(viii)
Resolutions of the Board of Directors of Steak n Shake Operations, Inc., an
Indiana corporation, authorizing the execution, delivery and performance,
respectively, of its Reaffirmation of Guaranty Agreement and all other Loan
Documents provided for in this Amendment to which Steak n Shake Operations, Inc.
is a party certified by the Secretary of the Board of Directors of Steak n Shake
Operations, Inc. as being in full force and effect and duly adopted as of the
date hereof.



(ix)
The Certificate of the Secretary of the Board of Directors of Steak n Shake
Operations, Inc. certifying the names of the officer or officers authorized to
execute its Reaffirmation of Guaranty Agreement and all other Loan Documents
provided for in this Amendment to which Steak n Shake Operations, Inc. is a
party, together with a sample of the true signature of each such officer, dated
as of the date of this Amendment.



(x)
Resolutions of the Board of Directors of Steak n Shake, L.P., an Indiana limited
partnership, authorizing the execution, delivery and performance, respectively,
of its Reaffirmation of Guaranty Agreement and all other Loan Documents provided
for in this Amendment to which Steak n Shake, L.P. is a party certified by the
Secretary of the Board of Directors of Steak n Shake, L.P. as being in full
force and effect and duly adopted as of the date hereof.



(xi)
The Certificate of the Secretary of the Board of Directors of Steak n Shake,
L.P. certifying the names of the officer or officers authorized to execute its
Reaffirmation of Guaranty Agreement and all other Loan Documents provided for in
this Amendment to which Steak n Shake, L.P. is a party, together with a sample
of the true signature of each such officer, dated as of the date of this
Amendment.



(xii)
Resolutions of the Board of Directors of SnS Investment Company, an Indiana
corporation, authorizing the execution, delivery and performance, respectively,
of its Reaffirmation of Guaranty Agreement and all other Loan Documents provided
for in this Amendment to which SnS Investment Company is a party certified by
the Secretary of the Board of Directors of SnS Investment Company as being in
full force and effect and duly adopted as of the date hereof.



(xiii)
The Certificate of the Secretary of the Board of Directors of SnS Investment
Company certifying the names of the officer or officers authorized to execute
its Reaffirmation of Guaranty Agreement and all other Loan Documents provided
for in this Amendment to which SnS Investment Company is a party, together with
a sample of the true signature of each such officer, dated as of the date of
this Amendment.



7.    PRIOR AGREEMENTS. The Agreement, as amended by this Amendment, supersedes
all previous agreements and commitments
                made or issued by the Bank with respect to the Loans and all
other subjects of this Amendment, including, without limitation, any oral or
                written proposals which may have been made or issued by the
Bank.


8.    EFFECT OF AMENDMENT. The provisions contained herein shall serve to
supplement and amend the provisions of the Agreement.
                To the extent that the terms of this Amendment conflict with the
terms of the Agreement, the provisions of this Amendment shall control
                in all respects.


9.    REAFFIRMATION. Except as expressly amended by this Amendment, all of the
terms and conditions of the Agreement shall remain in
                full force and effect as originally written and as previously
amended.


10.    COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of
                which when taken together shall be one and the same agreement.
 


IN WITNESS WHEREOF, the Company and the Bank by their respective duly authorized
officers have executed and delivered in Indiana this Fifth Amendment Credit
Agreement as of January 30, 2005.




THE STEAK N SHAKE COMPANY, an Indiana corporation



           
                                 By:
 
                                /s/  Jeffrey A. Blade
                                        Jeffrey A. Blade,
                                           Senior Vice President and Chief
Financial Officer


FIFTH THIRD BANK (CENTRAL INDIANA), a Michigan banking corporation





 
By:
 
/s/ Andrew M. Cardimen
    Andrew M. Cardimen,
    Vice President and Senior Relationship Manager









 
 
 





SCHEDULE OF EXHIBITS




Exhibit "A"
-
Promissory Note (Revolving Loan)($50,000,000.00) (The Steak n Shake Company)*



Exhibit "B"
-
Reaffirmation of Guaranty Agreement (Steak n Shake Operations, Inc.)*



Exhibit "C"
-
Reaffirmation of Guaranty Agreement (Steak n Shake, L.P.)*



Exhibit "D"
-
Reaffirmation of Guaranty Agreement (SnS Investment Company)*

 
* Exhibits were omitted from filing.